DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13-15 are objected to because of the following informalities:  Regarding claims 1 and 13-15, indicate that “a” and “b” are integers greater than or equal to two. Currently, the claims recites “i= 1, …., a, j= 1, …., b” without specifying defining what “a” and “b” are.  Appropriate correction is required.
On line 29 of claim 15 delete “.” between “doctoring” and “and,” and replace with “”; “. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer et al 20190242972 (hereinafter Melzer) in view of He et al, “Polarimetric Extraction of Atmospheric Targets based on Double sLdr and Morphology, IEEE IGARSS 2011, pages 3245-3248, (hereinafter He).
Regarding claim 1, Melzer discloses a method for producing an interference reduced radar image, the method comprising: 
receiving a measured sequence of beat signals, each beat signal comprising a 5number of segments, each segment having an amplitude, wherein the ith segment of the jth 
identifying one or more interference segments within the measured sequence of beat signals, an interference segment being a segment subject to an interference (identifying frequency bin with noise and interference, see [0058]); 
10doctoring the measured sequence of beat signals by creating a doctored representation of the measured sequence of beat signals in the form of a matrix Y with elements yij: 

    PNG
    media_image1.png
    80
    165
    media_image1.png
    Greyscale


 wherein yij = mi,j x Aij, wherein mij is a masking value, the masking value being 15dependent on whether segment i,j is identified as an interference segment or not, the masking value being set to a lower value if segment i,j is an interference segment compared to if it is not an interference segment (smoothing operation, see fig. 15, [0055], [0060]-[0061]).
Melzer does not specifically disclose creating a doctoring mask representing the doctoring of the measured sequence of beat signals, the doctoring mask being a matrix M with elements mij:   

    PNG
    media_image2.png
    76
    220
    media_image2.png
    Greyscale



25such that doctoring the measured sequence of beat signals at least partially removes interference effects and estimating a reconstructed range-doppler image at least partially removes image artefacts created by the doctoring.
	In the same field of endeavor, He discloses a method for producing an interference reduced radar image, the method comprising: creating a doctoring mask representing the doctoring of the measured sequence of beat signals, the doctoring mask being a matrix M with elements mij: (morphological mask matrix, see page 3247, col. 1, paragraphs 2-5);
estimating a reconstructed range-doppler image X from Y and M, wherein the reconstructed range-doppler image is a range-doppler image of Y which is deconvolved using M, a range-doppler image being a time-frequency transform of a representation of a sequence of beat signals (extracting atmospheric target from range-doppler spectrogram using the morphological mask matrix, see page 3247, col. 1, paragraphs 2-5); 
25such that doctoring the measured sequence of beat signals at least partially removes interference effects and estimating a reconstructed range-doppler image at least partially removes image artefacts created by the doctoring (extracting atmospheric target from range-doppler spectrogram using the morphological mask matrix, see page 3246, paragraph 4, page 3247, col. 1, paragraphs 2-5).

	Regarding claim 2 as applied to claim 1, Melzer as modified by He discloses he claimed invention. Melzer further discloses wherein at least one of the one or more interference segments is identified by comparing at least one of: 
the segment amplitude (see [0058]); the difference between the segment amplitude and a reference segment amplitude; and, a derivative of the difference between the segment amplitude and a reference segment amplitude; to one or more thresholds (see [0058]).
Regarding claim 13, Melzer discloses a non-transitory computer-readable medium storing computer-readable instructions which, when executed on a processing unit (see figs. 1 and 3-4), will cause the processing unit a method for producing an interference reduced radar image, the method comprising: 
receiving a measured sequence of beat signals, each beat signal comprising a 5number of segments, each segment having an amplitude, wherein the ith segment of the jth beat signal is identifiable as a segment i,j with amplitude Aij, wherein i= 1, ... a, j= 1, ..., b (see figs. 13 and 14, [0057]); 
identifying one or more interference segments within the measured sequence of beat signals, an interference segment being a segment subject to an interference (identifying frequency bin with noise and interference, see [0058]); 
ij: 

    PNG
    media_image1.png
    80
    165
    media_image1.png
    Greyscale


 wherein yij = mi,j x Aij, wherein mij is a masking value, the masking value being 15dependent on whether segment i,j is identified as an interference segment or not, the masking value being set to a lower value if segment i,j is an interference segment compared to if it is not an interference segment (smoothing operation, see fig. 15, [0055], [0060]-[0061]).
Melzer does not specifically disclose creating a doctoring mask representing the doctoring of the measured sequence of beat signals, the doctoring mask being a matrix M with elements mij:   

    PNG
    media_image2.png
    76
    220
    media_image2.png
    Greyscale


estimating a reconstructed range-doppler image X from Y and M, wherein the reconstructed range-doppler image is a range-doppler image of Y which is deconvolved using M, a range-doppler image being a time-frequency transform of a representation of a sequence of beat signals; 

	In the same field of endeavor, He discloses a method for producing an interference reduced radar image, the method comprising: creating a doctoring mask representing the doctoring of the measured sequence of beat signals, the doctoring mask being a matrix M with elements mij: (morphological mask matrix, see page 3247, col. 1, paragraphs 2-5);
estimating a reconstructed range-doppler image X from Y and M, wherein the reconstructed range-doppler image is a range-doppler image of Y which is deconvolved using M, a range-doppler image being a time-frequency transform of a representation of a sequence of beat signals (extracting atmospheric target from range-doppler spectrogram using the morphological mask matrix, see page 3247, col. 1, paragraphs 2-5); 
25such that doctoring the measured sequence of beat signals at least partially removes interference effects and estimating a reconstructed range-doppler image at least partially removes image artefacts created by the doctoring (extracting atmospheric target from range-doppler spectrogram using the morphological mask matrix, see page 3246, paragraph 4, page 3247, col. 1, paragraphs 2-5).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of He with Melzer by using the Morphological mask to extract the image from the range-doppler image, as 
Regarding claim 14, Melzer discloses an apparatus for producing an interference reduced radar image, the apparatus comprising a control circuit (see figs. 1 and 3-4) configured to: 
receive a measured sequence of beat signals, each beat signal comprising a 5number of segments, each segment having an amplitude, wherein the ith segment of the jth beat signal is identifiable as a segment i,j with amplitude Aij, wherein i= 1, ... a, j= 1, ..., b (see figs. 13 and 14, [0057]); 
identify one or more interference segments within the measured sequence of beat signals, an interference segment being a segment subject to an interference (identifying frequency bin with noise and interference, see [0058]); 
10doctor the measured sequence of beat signals by creating a doctored representation of the measured sequence of beat signals in the form of a matrix Y with elements yij: 

    PNG
    media_image1.png
    80
    165
    media_image1.png
    Greyscale


 wherein yij = mi,j x Aij, wherein mij is a masking value, the masking value being 15dependent on whether segment i,j is identified as an interference segment or not, the masking value being set to a lower value if segment i,j is an interference segment compared to if it is not an interference segment (smoothing operation, see fig. 15, [0055], [0060]-[0061]).
ij:   

    PNG
    media_image2.png
    76
    220
    media_image2.png
    Greyscale


estimate a reconstructed range-doppler image X from Y and M, wherein the reconstructed range-doppler image is a range-doppler image of Y which is deconvolved using M, a range-doppler image being a time-frequency transform of a representation of a sequence of beat signals; 
25such that doctoring the measured sequence of beat signals at least partially removes interference effects and estimating a reconstructed range-doppler image at least partially removes image artefacts created by the doctoring.
	In the same field of endeavor, He discloses a method for producing an interference reduced radar image, the method comprising: creating a doctoring mask representing the doctoring of the measured sequence of beat signals, the doctoring mask being a matrix M with elements mij: (morphological mask matrix, see page 3247, col. 1, paragraphs 2-5);
estimating a reconstructed range-doppler image X from Y and M, wherein the reconstructed range-doppler image is a range-doppler image of Y which is deconvolved using M, a range-doppler image being a time-frequency transform of a representation of a sequence of beat signals (extracting atmospheric target from range-doppler 
25such that doctoring the measured sequence of beat signals at least partially removes interference effects and estimating a reconstructed range-doppler image at least partially removes image artefacts created by the doctoring (extracting atmospheric target from range-doppler spectrogram using the morphological mask matrix, see page 3246, paragraph 4, page 3247, col. 1, paragraphs 2-5).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of He with Melzer by using the Morphological mask to extract the image from the range-doppler image, as disclosed by He, for the benefit of extracting a target image while suppressing clutter, artifacts, and noise signals.
Regarding claim 15, Melzer discloses a frequency-modulated continuous-wave, FMCW, radar system (see figs. 1, 3-4, [0029]), comprising: 
a radar unit (see figs. 1, 3-4, [0029]);
an apparatus for producing an interference reduced radar image, the apparatus comprising a control circuit (see figs. 1 and 3-4) configured to: 
receive a measured sequence of beat signals, each beat signal comprising a 5number of segments, each segment having an amplitude, wherein the ith segment of the jth beat signal is identifiable as a segment i,j with amplitude Aij, wherein i= 1, ... a, j= 1, ..., b (see figs. 13 and 14, [0057]); 

10doctor the measured sequence of beat signals by creating a doctored representation of the measured sequence of beat signals in the form of a matrix Y with elements yij: 

    PNG
    media_image1.png
    80
    165
    media_image1.png
    Greyscale


 wherein yij = mi,j x Aij, wherein mij is a masking value, the masking value being 15dependent on whether segment i,j is identified as an interference segment or not, the masking value being set to a lower value if segment i,j is an interference segment compared to if it is not an interference segment (smoothing operation, see fig. 15, [0055], [0060]-[0061]).
and wherein the radar unit comprises: 
a transmit antenna configured to transmit a first sequence of signals (see fig. 1, [0029]); 
a receive antenna configured to receive a second sequence of signals in response to the first sequence of signals transmitted by the transmit antenna (see fig. 1, [0029]); 
and a mixer configured to mix the first sequence of signals and the second sequence of signals to generate a sequence of beat signals (see fig. 4, [0034]); 
the radar unit being configured to deliver the sequence of beat signals to the apparatus as a measured sequence of beat signals, such that the apparatus produces the interference reduced radar image (see fig. 4, [0029]-[0030]).
ij:   

    PNG
    media_image2.png
    76
    220
    media_image2.png
    Greyscale


estimate a reconstructed range-doppler image X from Y and M, wherein the reconstructed range-doppler image is a range-doppler image of Y which is deconvolved using M, a range-doppler image being a time-frequency transform of a representation of a sequence of beat signals; 
25such that doctoring the measured sequence of beat signals at least partially removes interference effects and estimating a reconstructed range-doppler image at least partially removes image artefacts created by the doctoring., 
	In the same field of endeavor, He discloses a method for producing an interference reduced radar image, the method comprising: creating a doctoring mask representing the doctoring of the measured sequence of beat signals, the doctoring mask being a matrix M with elements mij: (morphological mask matrix, see page 3247, col. 1, paragraphs 2-5);
estimating a reconstructed range-doppler image X from Y and M, wherein the reconstructed range-doppler image is a range-doppler image of Y which is deconvolved using M, a range-doppler image being a time-frequency transform of a representation of a sequence of beat signals (extracting atmospheric target from range-doppler 
25such that doctoring the measured sequence of beat signals at least partially removes interference effects and estimating a reconstructed range-doppler image at least partially removes image artefacts created by the doctoring (extracting atmospheric target from range-doppler spectrogram using the morphological mask matrix, see page 3246, paragraph 4, page 3247, col. 1, paragraphs 2-5).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of He with Melzer by using the Morphological mask to extract the image from the range-doppler image, as disclosed by He, for the benefit of extracting a target image while suppressing clutter, artifacts, and noise signals.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Melzer et al 20190242972 (hereinafter Melzer) in view of He et al, “Polarimetric Extraction of Atmospheric Targets based on Double sLdr and Morphology, IEEE IGARSS 2011, pages 3245-3248, (hereinafter He) as applied to claim 1 above, and further in view of Hu et al 20200142187 (hereinafter Hu).
Regarding claim 4 as applied to claim 1, the combination of Melzer and He disclose the claimed invention except wherein the reconstructed range-doppler image X^ is a range-doppler image of Y which is deconvolved with M using a Wiener deconvolution. However, in an analogous field of endeavor, Hu discloses using Wiener deconvolution for image processing of images captured by a camera sensor (see [0034], [0046]). It would therefore have been obvious to one of ordinary skill in the art .
Allowable Subject Matter
Claims 3, 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The recited limitations of claims 3, 5, and 11, in combination with the other recited limitations of claim 1, are not taught, suggested, or made obvious by Melzer, He, Hu, or any other prior art of record, alone, or in combination. Claims 6-10 are objected to as being allowable by virtue of being dependent on claim 5. Claim 12 is objected to as being allowable by virtue of being dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cammerata US 8,094,063 discloses image filtering and masking method for improving resolution of closely spaced objects in a range-doppler image.
Gulden et al 6,810,342 discloses method for noise-free evaluation of radar signals.
Shayovitz et al 20200142048 discloses mitigation of stationary interference in a vehicular radar system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.